Citation Nr: 1519203	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for bilateral foot disability, to include ingrown toe nails.

4.  Entitlement to service connection for a seizure disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

In March 2013, the RO granted entitlement to service connection for a right knee disability, evaluated as 10 percent disabling.  At the hearing the Veteran testified that he was seeking an increased rating for the disability.  In June 2014, the RO adjudicated this claim and increased the rating to 20 percent.  


The issue of entitlement to service connection for a bilateral shoulder disorder has been raised by the record in the Veteran's January 2014 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for neck and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current foot disability.

2.  The Veteran does not have a current seizure disorder.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a foot disability, to include related to ingrown toenails, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a December 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in connection with his claim for a seizure disability that fully addresses the criteria for deciding the claim.  In this regard, the Board notes that the examiner reviewed the Veteran's medical history and claims file and offered a reasoned opinion based on a review of the relevant evidence. 

In this case, the Veteran was not provided a VA examination in connection with his claim for a foot/ingrown toenail disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no clinical evidence of signs or symptoms of a foot disability during the current appeal.  At his hearing, the Veteran acknowledged that he did not have current foot symptoms and had received no treatment since 2004.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II.  Service Connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the service treatment records indicate treatment for foot blistering and ankle pain, but are silent as to any complaints or treatment for ingrown toenails.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to ingrown toenails after 2004, when a diagnosis of an ingrown toenail of the right great toe was noted.  At that time the nail was removed with no complaints noted since that time.  

With respect to the claimed seizure disorder, the service treatment records indicate that the Veteran was seen in July 1996 for a single incident of seizure activity.  The treatment report noted low blood sugar.  Upon separation from service, there was no evidence of neurological pathology.  After service, the Veteran reported that he had a seizure in 2001, but also indicated that he was not being treated for a seizure disability.  Post-service medical treatment records do not indicate treatment for a seizure condition.

In order to determine whether the Veteran has a current seizure disorder related to military service, he was afforded a VA examination in February 2013.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner noted that the Veteran had one seizure reported, but that this was not confirmed by EEG or any treatments.  The Veteran also stated that he had a seizure in 2001 at home.  He was not seen by a physician.  No other episodes were reported.  After examination and review, the examiner found that the Veteran did not have a seizure disorder. 

In testimony before the Board in January 2014, the Veteran reported that wearing combat boots in service caused a problem with ingrown toenails.  He indicated that his last treatment for this condition was in 2004 when the nail was removed, and that he had not had problems since that time.  With respect to his seizures, the Veteran stated that he had a seizure in 1996 and again in 2001, but no activity since that time.  He reported that he was not on any medication for seizures.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).

The current disability requirement is satisfied by evidence of the disability since the time of the current claim, as opposed to some time in the remote past  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  The current disability requirement is also satisfied if the disease or disability is shown near the time of filing the claim for service connection.

The Veteran's claims have been recognized as being filed in October 2010.  There is no evidence of foot disability or seizures for many years prior to that claim.

The February 2013 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his seizure claim.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has consistently acknowledged that he has not had foot symptoms since 2004 or seizure activity since 2001.  There is no other evidence of these disabilities during the current appeal period or proximate to the time of his current claims.

In summary, the evidence in this case preponderates against the claims.  As such, reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a foot disability, to include ingrown toenails, is denied.

Service connection for a seizure disorder is denied.


REMAND

With respect to the Veteran's neck and back claims, he testified that he had received treatment for his back, neck, and knee at the VA as recently as November 2013, and that X-rays had been conducted at that time.  He also reported that he had been taking medications for his conditions.  VA treatment reports dated in 1998 are in the Veteran file, but more recent records have not been associated with the Veteran claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

The Veteran was afforded a VA examination for these disabilities in February 2013.  The examiner provided negative nexus opinions, but there was no mention of the Veteran's reports in the rationale for those opinions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated him since service for his claimed disabilities.  

This should specifically include updated VA treatment records.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After obtaining available records, ask the examiner who provided the February 2013 examination to review the claims file and opine whether the current neck or low back disabilities are related to in-service injuries, including documented symptoms in service.

The examiner must consider the Veteran's reports, including his testimony as to his history and symptomatology.  The examiner should provide reasons for the opinions.

3.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


